DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/13/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date is missing for KR 1020170037585.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
The amendment filed on 8/18/2022 has been entered. The application has pending claims 1, 3-6, 8-9, and 11-12. Claims 2, 7, and 10 are canceled. With respect to the objections to the drawings, Applicant has amended the specification and drawings to correct for missing reference characters and different parts with the same reference character number. With respect to the objections to the specification, Applicant has amended the specification to correct for minor informalities. Therefore, the objections to the drawings and the specification have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Norman T. Lee on 8/23/2022.
The application has been amended as follows: 
In the specification:
[0030] FIG. 16 and FIG. 17 show data required for implementing a step [[S1070]] S1080 shown in FIG. 10.

In the claims:
12. (Amended) A device comprising: 
a depth camera 
a display; and 
a controller configured to control the depth camera and the display, 
wherein the controller is further configured to: 
acquire a depth image using the depth camera; 
change the device from a first state into a second state by analyzing the acquired depth image with reference to a memory;
determine whether a user's finger points to the device with reference to the memory; 
change the device from the second state into a third state based on determining that the user's finger points to the device;
track an end point of the user's finger; and
display a target point having a position changeable in response to the tracked end point of the user's finger,
wherein the controller is further configured to change the device from the first state into the second state by: 
removing values of pixels failing to exist between a minimum reference distance and a maximum reference distance by comparing pixel values of the depth image; 
among unremoved pixels, estimating pixels having top, bottom, right and left sides attached as a single segment; and
when a plurality of segments exist, regarding a particular segment having a greatest pixel number as being valid only, and when the pixel number of the particular segment is equal to or greater than a preset threshold, changing the device the second state corresponding to a ready state 





Allowable Subject Matter
Claims 1, 3-6, 8-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with Applicant’s remarks, see pg. 8, filed on 8/18/2022, regarding inclusion of claim 2 into independent claims 1 and 12. Claims 1, 3-6, 8-9 and 11 depend on claim 1 and are therefore also allowed for the same reason(s) as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                   
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


8/29/2022